         Case 2:19-cv-00191-MSG Document 13 Filed 04/19/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Andrew R. Perrong                                     )
                                                      )
                    Plaintiff,                        )       Civil Action
                                                      )
                        vs.                           )       No. 2:19-cv-191
                                                      )
SELLTEL INC, Et Al                                    )
               Defendants                             )


                    NOTICE OF DISMISSAL OF ALL DEFENDANTS:

COMES NOW Plaintiff ANDREW R. PERRONG, and hereby voluntarily dismisses this case

against all Defendants, pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, as

no party has filed an answer or a motion for summary judgement. In accord with Rule

41(a)(1)(B), such a dismissal is being made WITH PREJUDICE, with each party to bear its own

fees and costs.



Dated: April 19, 2019


                                                                    ____________/s/__________
                                                                             Andrew R. Perrong
                                                                                Plaintiff, Pro-Se
                                                                         1657 The Fairway #131
                                                                          Jenkintown, PA 19046
                                                                                  215-791-6957
                                                                             Fax: 888-329-0305
                                                                       andyperrong@gmail.com
